     Case 4:20-cv-01299-O Document 14 Filed 05/28/21                 Page 1 of 4 PageID 71


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

CEDRIC ALLEN RICKS,                               §
                                                  §
               Petitioner,                        §
                                                  §
v.                                                §
                                                  §           No. 4:20-cv-1299-O
BOBBY LUMPKIN, Director, Texas                    §
Department of Criminal Justice,                   §
Correctional Institutions Division,               §
                                                  §
               Respondent.                        §

 AMEDNDED ORDER DENYING MOTION FOR RECONSIDERATION OF DENIAL
                            OF
               MOTION TO PRODUCE DOCUMENTS

       Before the Court is Ricks’ Motion for Reconsideration, (ECF Nos. 11–12), filed May 24,

2021. In the Motion, Ricks requests the Court reconsider its previous Oder denying his request for

the Court to direct his former state counsel to transmit certain documents to Rick’s current federal

habeas counsel. See Order, ECF No. 10. Having considered the briefing, relevant facts, and

applicable law, the Court finds that the Motion should be and is DENIED.

       Disputes between a Texas criminal defendant and his or her state trial counsel over custody

of an attorney’s or client’s file are not properly the province of a federal habeas court. In Texas,

disputes over the right to possession or custody of a client’s file are most commonly resolved

through the State Bar of Texas grievance process. See Hines v. Comm’n for Law. Discipline, No.

14-02-00344-cv, 2003 WL 21710589, at *4 (Tex. App.—Houston [14th Dist.] July 24, 2003). This

is, in part, because such controversies are matters of purely state law. Ricks identifies no legal

authority giving this Court subject-matter jurisdiction over his dispute with a pair of attorneys who

are not parties to this legal action and have never appeared as counsel of record in this Court in
    Case 4:20-cv-01299-O Document 14 Filed 05/28/21                   Page 2 of 4 PageID 72


this cause. Likewise, there is no allegation currently before this Court establishing that either he

or his former state trial counsel have ever acted under color of state law.

        While Ricks argues that his former state trial counsel somehow consented to the

jurisdiction over this otherwise private dispute by allegedly writing a letter to this Court (which

letter has not been filed in this action except as an attachment to Ricks’ motion), Ricks’ federal

habeas counsel conflates the concepts of subject-matter and personal jurisdiction. “The validity of

an order of a federal court depends upon that court's having jurisdiction over both the subject

matter and the parties.” Ins. Co. of Ireland v. Compagnie des Bauxites de Guinee, 456 U.S. 694,

701 (1982). “Federal courts are courts of limited jurisdiction.” Id. Jurisdiction of the lower federal

courts is limited by both (1) the character of the controversy over which the federal courts may

exercise federal judicial authority, as delineated by Art. III § 2 cl. 1, as well as (2) those subjects

encompassed within a statutory grant of jurisdiction. Id. This is the essence of subject-matter

jurisdiction.

        In contrast, the requirement that a court have personal jurisdiction over the parties before

it flows not from Article III, but from the Due Process Clause. Id. The personal jurisdiction

requirement recognizes and protects an individual liberty interest. Id. Because it flows from

concepts of individual liberty, personal jurisdiction, like other individual rights, may be waived.

Id. at 703. Parties may waive complaints over personal jurisdiction in a variety of ways, e.g.,

contractual provisions agreeing to the jurisdiction of a particular tribunal over disputes arising

under the contract, stipulations made on the record in open court, agreements to arbitrate, and in

some cases the voluntary use of certain state procedures. Id. at 703–04.

        Unlike the issue of personal jurisdiction, subject-matter jurisdiction cannot be waived or

overcome by agreement of the parties. Mitchell v. Maurer, 293 U.S. 237, 244 (1934). None of the

                                                  2
    Case 4:20-cv-01299-O Document 14 Filed 05/28/21                    Page 3 of 4 PageID 73


legal authorities cited by Ricks establishes this Court’s jurisdiction over the subject matter of his

current dispute with his former state trial counsel. This is not a discovery dispute between parties

to ongoing federal litigation.

         Ricks cites a prior decision of this Court that referenced the All Writs Act, found at 28

U.S.C. § 1651. See Def.’s Mot. 4–5, ECF No. 11 (citing Busby v. Thaler, No. 4:09-cv-160 (N.D.

Tex. Feb. 5, 2010)). That statute, however, merely authorizes the Supreme Court and other federal

courts established by Congress to “issue all writs necessary or appropriate in aid of their respective

jurisdiction and agreeable to the usages and principles of law.” 28 U.S.C. § 1651(a). It does not

purport to grant any federal court the authority to issue orders absent subject-matter jurisdiction to

do so.

         Ricks next cites to the Fifth Circuit’s opinion in Spivey v. Zant, 683 F.2d 881, 885 (5th Cir.

1982), a federal habeas corpus proceeding held long before the advent of the AEDPA, in which a

federal habeas petitioner subpoenaed his former state trial counsel to testify at a federal evidentiary

hearing. The former state trial counsel appeared and testified, making numerous references during

his testimony to his case file, to which he also referred on numerous occasions to refresh his

memory. The Fifth Circuit held that Spivey was entitled to inspect the case file and to employ it

during cross-examination and his former attorney’s assertion of the work-product doctrine did not

justify the district court’s refusal to grant Spivey’s federal habeas counsel access to the case file

during the evidentiary hearing. Id. 683 F.2d at 885. Unlike the state trial counsel subpoenaed in

Spivey, Ricks’ former state trial counsel are not currently before this Court as witnesses in a federal

evidentiary hearing.

         Ricks also points to the Supreme Court’s decision in United States v. New York Tel. Co.,

434 U.S. 159, 174 (1977), a case in which a federal district court, after finding probable cause

                                                   3
    Case 4:20-cv-01299-O Document 14 Filed 05/28/21                   Page 4 of 4 PageID 74


existed for the FBI to place pen registers on two telephone lines, ordered a telephone company to

furnish technical assistance to the FBI. Contrary to that situation, Ricks does not allege that his

current federal habeas counsel are undertaking a criminal investigation into suspected gambling or

racketeering or that probable cause exists to believe that evidence of on-going criminal activity in

violation of federal law might be revealed by disclosure of his former state trial counsel’s case file.

       This court’s independent examination of the bases for jurisdiction asserted by Ricks in

support of his motion leads to the conclusion that the Court does not have subject-matter

jurisdiction over this private, state law dispute. Accordingly, all relief requested by Ricks in his

Motion for Reconsideration (ECF No. 11), is DENIED.

       SO ORDERED this 28th day of May 2021.


                                                          _____________________________________
                                                          Reed O’Connor
                                                          UNITED STATES DISTRICT JUDGE




                                                  4
